                                     UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF NORTH CAROLINA
                                         STATESVILLE DIVISION
                                             5:18-cv-53-FDW

              JOSHUA GLENN MCRAVION,                    )
                                                        )
                                Plaintiff,              )
                                                        )
              vs.                                       )                   ORDER
                                                        )
              TIFFANY GENTRY CLINE, et al.,             )
                                                        )
                                Defendants.             )
              _________________________________________ )

                      This matter is before the Court on Defendant Micah Sanderson’s Motion for

              Protective Order and Stay of Discovery, filed on November 8, 2018. (Doc. No. 31).

              Defendant Sanderson requests that the Court enter a Protective Order excusing Defendant

              Sanderson from responding to discovery requests from Plaintiff, and to stay any further

              discovery as to Defendant Sanderson until the court rules on the Motion to Dismiss filed

              by Defendant Sanderson on October 30, 2018.

                      This Court finds that Defendant Sanderson has shown good cause for excusing

              Sanderson from responding to Plaintiff’s discovery requests and that a stay of discovery

              as to Defendant Sanderson is warranted in this case. Thus, Defendant Sanderson’s

              Motion for Protective Order, (Doc. No. 31), is GRANTED and discovery as to

              Defendant Sanderson is stayed pending the court’s ruling on his Motion to Dismiss.

                      IT IS SO ORDERED.

Signed: November 20, 2018
